Dolores




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 26, 2015

                                    No. 04-14-00752-CV

                          HUMANA INSURANCE COMPANY,
                                    Appellant

                                             v.

                                   Dolores MUELLER,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 376765
                           Honorable Tina Torres, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.

It is so ORDERED on this 26th day of February, 2015

                                                              PER CURIAM



ATTESTED TO:_____________________________
                Keith E. Hottle
                Clerk of Court